72 F.3d 919
315 U.S.App.D.C. 280
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.GREAT WESTERN CELLULAR PARTNERS, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 93-1379.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1995.

Before:  SENTELLE, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the Federal Communications Commission and on the briefs and arguments of counsel.  The court has accorded the arguments full consideration and has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is therefore


2
ORDERED that the decision of the Commission be affirmed as not contrary to law.  The Commission's treatment of the general partnerships and its consequent dismissal of the appellant's license application under 47 U.S.C. Sec. 310(b)(3) were consistent with Commission precedent as upheld by this court.  See, e.g., Cellwave Telephone Services L.P. v. FCC, 30 F.3d 1533 (D.C.Cir.1994);  Moving Phones Partnership L.P. v. FCC, 998 F.2d 1051 (D.C.Cir.1993), cert. denied, 114 S.Ct. 1369 (1994).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).